     Case 3:19-cv-01392-GPC-MSB Document 46 Filed 11/16/20 PageID.1100 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     JOHN GARY COLLINS,                                  Case No.: 19-cv-1392-GPC-MSB
12                                        Plaintiff,
                                                           ORDER DENYING MOTIONS TO
13     v.                                                  FILE DOCUMENTS UNDER SEAL
14     NATIONWIDE AGRIBUSINESS
                                                           [ECF Nos. 28, 38]
       INSURANCE COMPANY; and DOES 1
15
       THROUGH 10,
16                                    Defendants.
17
18          Before this Court is Defendant Nationwide Agribusiness Insurance Company’s two
19    motions to file under seal certain documents in support of its motion for summary
20    judgment. ECF Nos. 28, 38. The Court DENIES both motions.
21          Courts apply a “strong presumption in favor of access” to documents filed in
22    litigation. Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1137 (9th Cir. 2003).
23    To overcome that presumption, the movant must provide “compelling reasons supported
24    by specific factual findings . . . that outweigh the general history of access and the public
25    policies favoring disclosure, such as the ‘public interest in understanding the judicial
26
27
                                                       1
28                                                                                19-cv-1392-GPC-MSB
     Case 3:19-cv-01392-GPC-MSB Document 46 Filed 11/16/20 PageID.1101 Page 2 of 2




 1    process.’” Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178–79 (9th Cir.
 2    2006) (citations omitted).
 3          Typically, medical privacy qualifies as a “compelling reason” to seal records. See,
 4    e.g., Salgado v. Iqvia, Inc., No. 18-CV-2785-BAS-WVG, 2020 WL 1322949, at *2 (S.D.
 5    Cal. Mar. 20, 2020). However, Plaintiff, by putting the medical history “at issue,” has
 6    waived the confidentiality of these records. See Warner v. Velardi, No. 16-CV-1924-
 7    BEN (DHB), 2017 WL 3387723, at *2 (S.D. Cal. Aug. 7, 2017).
 8          Specifically, the July 2018 Medical Review and the October 2018 Peer Review
 9    Report—which correspond to Defendant’s Exhibits C and E—have already been
10    produced by Plaintiff. See Pl.’s Evid. Exs. 16, 23, ECF No. 37-4. The Court cannot seal
11    what has already been made public. See, e.g., In re Google Inc. Gmail Litig., No. 13-
12    MD-02430-LHK, 2014 U.S. Dist. LEXIS 136420, at *31 to *34 (N.D. Cal. Aug. 6, 2014)
13    (citing In re Elec. Arts, Inc., 298 F. App’x 568, 570 (9th Cir. 2008)); TriQuint
14    Semiconductor, Inc. v. Avago Techs. Ltd., No. CV-09-1531-PHX-JAT, 2012 WL
15    1432519, at *7 (D. Ariz. Apr. 25, 2012).
16          Accordingly, the Court DENIES Defendant’s motions to file under seal. Instead,
17    the redacted versions of Exhibits B, I, K, and P are appropriately filed. Any party may
18    move to file unredacted versions at any time.
19          IT IS SO ORDERED.
20
21    Dated: November 16, 2020
22
23
24
25
26
27
                                                   2
28                                                                               19-cv-1392-GPC-MSB
